Vacated by Supreme Court, January 7, 2008



                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7884



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHARITA LASHAWN PANKEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CR-05-94)


Submitted:   July 31, 2006                 Decided:   August 22, 2006


Before WILLIAMS, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, Miller A. Bushong, III, Assistant
United States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sharita LaShawn Pankey pled guilty, pursuant to a written

plea agreement, to intentionally distributing a quantity of cocaine

base, in violation of 21 U.S.C. § 841(a) (2000).                Pankey was

sentenced following the Supreme Court's opinion in United States v.

Booker, 543 U.S. 220 (2005).        The district court applied the

holding of Booker and sentenced Pankey to fifty-seven months

imprisonment.     On    appeal,   Pankey     claims    her    sentence    is

unreasonable because the district court should have sentenced her

below the guideline range to account for the 100-to-1 sentencing

disparity between powder and crack cocaine sentences.            Moreover,

she claims the sentence is greater than necessary to reflect the

seriousness of the offense, to promote respect for the law, and to

provide just punishment under 18 U.S.C. § 3553(a) (2000).

           Pankey’s challenge to the 100-to-1 sentencing disparity

between powder and crack cocaine sentences is foreclosed by our

decision in United States v. Eura, 440 F.3d 625, 633-34 (4th Cir.

2006), petition for cert. filed (No. 05-11659)(June 20, 2006).

Moreover, Pankey's sentence was both within the guideline range of

57-71 months and well within the statutory maximum of twenty years

imprisonment. See 21 U.S.C. § 841(b) (2000). Because the district

court   appropriately   treated   the     guidelines   as    advisory,   and

properly calculated and considered the guideline range and the

relevant § 3553(a) factors, we find the sentence reasonable.             See


                                  - 2 -
United States v. Green, 436 F.3d 449, 457 (4th Cir.) (holding that

a sentence within the properly calculated guidelines range is

presumptively reasonable), cert. denied, 126 S. Ct. 2309 (2006);

Eura, 440 F.3d at 632 (“To establish the reasonableness of a

sentence, a district court need not explicitly discuss every §

3553(a) factor on the record.”).

          Accordingly, we affirm Pankey's sentence.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -